Scott, J.,
delivered the opinion of the court.
The plaintiff’s were owners of a tract land, of a portion of which, 211 acres and a fraciion, was thrown w ¡thin the new limits cf the cit) of St. Louis, by the act of 1841, entitled “An act to amend an act to incorporate the city of St. Louis.” By the 17th section of the 7th article of this act it is provided, that the lands thrown within the limits by its authority, should not be taxed more than one sixteenth ofone per cent., until certain improvements, beneficial to the residents and land holders within the new limits,,should be made, which were required to be completed within twel\ e months from the passing of the act. On the 8th of Febru» ary, 18 8, an act was passed to reduce into one, the several acts relative to the incorporation of the city of St. Louis, the 10th section of which (art; 6) provides, that lands within the limits of the city, which have not been laid off rulo blocks and lots, shall not be assessed or taxed otherwise than by the acre as agricultural lands, and shall continue to be so assessed and taxed till laid off into blocks and lots by the owners • thereof, respectively. The actual value of the land was estimated at ((*,000 per acre, but, if used for agricultural purposes only, its estimate -i v «m lit was two hundred dollars per acre. The assessment was made 3, *s a tual value, §6,000 per acre, at the rate of one sixteenth of one *671per cent.., according to the provisions of the act of 1841. The plaintiff appealed from (he. assessment to the city authorities, in pursuance to the ordinance in relation to appeals, when the assessment was confirmed. and they then appli.-d to the Circuit Court for an injunction, -when the proceedings were perpetually enjoined ; from which decree the city of Sí. Loui< appealed.
The question, in this case, arises on the above recited provision of the act of 1844. Shall file lauds be taxed according to their actual value, or according to the supposed piofits that might be made from them,.were they used for agricultural purposes? The act of 1841 brought within the limits of the city some farms and portions of farms, and the act of 1813, from its terms, was designed to point out the inode in which they should he assessed. They are required to be assessed by the acre, as agnoultur-il land-, until they are laid off into blocks and streets, if tils ellipsis is supplied, the sentence will read as agricultural lands are asse-.-s-d or taxed. This is the grammatical construction of the language of the act, and it comports with the obvious interest ,-f the Legislature. There is nothing else in the act which shows that any other than the real value of the land, by the acre, should be regarded in assessing it. The object oí the law, in increasing tlie’iimits of the city, was to make those'eontribute something toils improvement, wiiose lands bad been .so mu. h enhanced in value by reason of herexpendnu.es. If the ¡node of assessment contended for by the plaintiff is sanctioned, the purpose of the act will be defeated, as the product of such an assessment would scarcely compensate the officers in making and collecting it.. For, let it be borne in mind, that at this time tue. assis'inent could not exceed one sixteenth of one per cent. Had the improvements contemplated by the act of 1841 been made within tue » e>v limits, would it be contended thai afterwards, the land owners within them, f <r g onitd which they did not cuoose to lay out in blocks and lois, could only be faxed according to the profits which nvgh» be madt from a when u.m d •for agricultural purposes. The amendment to the Charter in ¡8-17 inquires íhat one-fourth of the taxes on lands and lic-nses collected wu.iin the new limits, shall be expended within them in improvement*, and the act of 1849 gives one-half of these taxes for these purposes, and continues the act of 1847 in force for two years. S jail these improvements, made in part at the expense of others, continue *0 enhaiu e she value 4"tile estalas of the land owners yearly. and yet,-.hall not tin u-taxes be increased u pvopo-tion to the enhan-ed value of iliei.- • erty ? By the >n >d of assessment com ended for, while trie yearly v ilvse of the sand i* increased, its val »e for agrícültu'al punces may be *672diminished. The compensation to land holders for including their farms within the limits, is to be found in the great improvements required by the .act of 1841» and not in the supposed mode of assessment, as is clearly shown by the guaranty given, that their taxes shall not exceed one-sixteenth of one per cent, until the improvements are mad®, while property within the old limits might be taxed as high as one-half of one per eent.-
The other judges concurring, the decree will be reversed, the injunction dissolved, and the complainant’s bill dismissed.